Exhibit 10.2

 

[g98071kai001.jpg]

 

 

April 1, 2008

 

Kernan V. Oberting

 

Dear Kip,

 

We understand that you wish to resign your current position with effect from
May 1, 2008 in order to take up employment as a principal and founder of your
own investment advisory business.  This Letter Agreement sets out our agreement
with respect to the termination of your full-time employment and any
directorships with Montpelier Re Holdings Ltd., including any subsidiaries or
affiliates thereof (collectively, the “Company”), in order to allow you to do
so.

 

Promptly upon the execution of this Letter Agreement, the Company and an entity
(or entities) created and owned by you to provide investment advisory/management
services (to be named later but collectively referred to herein as “NewCo”)
shall enter into (i) a Consulting Agreement wherein NewCo shall provide capital
management services to the Company, and (ii) an Investment Management Agreement
wherein NewCo shall provide discretionary investment management services to a
$100 million separate account (the “Separate Account”).

 

Final Employment Date:  Your last day of employment with the Company shall be
April 30, 2008 (your “Final Employment Date”).

 

Salary and Benefits:  You will be paid your current salary and benefits
(including pension and health insurance benefits) in accordance with your most
recent Annual Compensation Letter for 2008, dated December 13, 2007, and your
Service Agreement, dated September 8, 2004, and any agreements ancillary thereto
or amendments thereof (collectively the “Service Agreement”) until your Final
Employment Date.  You will continue to receive your health insurance benefits
under COBRA at the Company’s expense for nine (9) months beginning the day after
the Final Employment Date; thereafter, if you wish to continue receiving such
benefits during the remainder of the COBRA period you will then be responsible
for the cost of such benefits.

 

Vacation & Sick Leave:  You have waived your rights for compensation in respect
of unused vacation and/or sick days as at your Final Employment Date.

 

Annual Bonus:  Based on the Company’s performance during 2008, you shall be paid
an amount equal to the pro-rated portion of your 2008 bonus that otherwise would
have been payable to you under the Company’s Annual Bonus Plan for the period
January 1,

 

 

--------------------------------------------------------------------------------


 

 

2008 to April 30, 2008.  Such payment shall be made as soon as practicable
following the announcement of the Company’s 2008 results.

 

Long-Term Incentive Program (LTIP):  Before and after the Final Employment Date
you shall continue to vest, receive dividend payments and enjoy any and all
other rights as if you were still employed by the company in respect of any
vested and unvested (in-force) LTIP Awards (as that term is defined in the
Montpelier Re Holdings Ltd. LTIP and any Award Agreements made pursuant thereto)
previously granted to you by the Company in respect of your employment in 2006
and 2007.  After the Final Employment Date, you will be treated the same way for
tax purposes as a current employee who receives an LTIP Award and therefore you
will be responsible for the same taxes that any current employee would be
responsible for resulting from the vesting of any of your LTIP Awards.

 

Final Settlement Payments and Continuing Obligations:  Except as provided herein
with respect to any awards under the LTIP, in full and final settlement of any
and all claims and rights of action (if any) however so arising whether
contractual, common law, statutory or otherwise in any jurisdiction in the world
and whether contemplated or not which you have or may have against the Company
or its/their respective shareholders, officers or employees arising out of or in
connection with your employment or directorships or the termination thereof, the
parties hereby agree that:

 

(1)                                  The Company will, subject to your complying
with the terms of this Letter Agreement, pay and you will accept a payment of
$0.00 in respect of any accrued vacation & sick leave.

 

(2)                                  The Company shall provide you with
(i) reimbursement for tax advisory services pursuant to clause 5.4 of your
September 8, 2004 Service Agreement in respect of 2007 and prior tax years,
(ii) funds for a tax gross up on Bermuda housing benefit for portion of 2007
year and tax gross up on relocation (back to US), and (iii) reimbursement for
any travel or other business expenses incurred by you prior to your Final
Employment Date, subject to presentation of satisfactory invoices.

 

(3)                                  The Company shall reimburse you for
reasonable legal fees and expenses incurred by you and/or NewCo with respect to
this Separation Agreement, the Consulting Agreement and the Investment
Management Agreement.

 

(4)                                  You hereby confirm that except as set out
in this Letter Agreement, no other amounts are due to you from the Company.

 

(5)                                  You will resign each and every directorship
or office in the Company, including any subsidiary and affiliated company, on or
before the Final Employment Date.

 

(6)                                  Except as mutually agreed by you and the
Company, you will comply with the terms of clause 7.2 of your September 8, 2004
Service Agreement, and return all other Company property within fourteen (14)
days of your Final Employment Date.

 

 

--------------------------------------------------------------------------------


 

 

(7)                                  The Company will waive the restrictive
covenant contained in section 11.1.1 of your September 8, 2004 Service Agreement
insofar as it relates to NewCo providing investment advisory/management services
to its clients.  You will abide by that restrictive covenant as it relates to
all other entities and all other restrictive covenants contained in your
contract of employment with the Company, in particular those relating to the use
of confidential information, except as otherwise allowed pursuant to the
Consulting Agreement or Investment Management Agreement.

 

(8)                                  You agree that during the period of twelve
(12) months following your Final Employment Date you shall not either on your
own account or for any other person, firm or company, including your new
investment advisory business and any of its affiliates, solicit the services of
or endeavour to entice away from the Company any employee or consultant of the
Company (whether or not such person would commit any breach of his or her
contract of employment or engagement by leaving the service of the Company) nor
shall you knowingly solicit, employ or aid or assist in or procure the
employment by any other person, firm or company of any such person.

 

(9)                                  Except as expressly varied by this Letter
Agreement, your duties and obligations under the Service Agreement shall remain
in full force and effect (both before and after your Final Employment Date), and
you hereby agree to comply with the same.

 

Please sign to acknowledge your agreement to these terms.

 

Signed on behalf of the Company

 

 

 

 

 

By:

/s/ Anthony Taylor

 

 

Name: Anthony Taylor

 

 

Title: Chief Executive Officer

 

 

 

Signed and agreed

 

 

 

/s/ Kernan V. Oberting

 

Kernan V. Oberting

 

 

 

 

 

--------------------------------------------------------------------------------